Case: 13-3014    Document: 7     Page: 1   Filed: 11/07/2012




          NOTE: This order is nonprecedentiaI.

  Wntteb ~tate~ <!Court of ~eaI~
      for tbe jfeberaI <!Ctrcutt

                ANGELA D. MCCURRY,
                     Petitioner,

                            v.
            DEPARTMENT OF JUSTICE,
                  Respondent.


                       2013-3014


   Petition for review of the Merit Systems Protection
Board in case no. AT3330120013-I-1.


                     ON MOTION


                      ORDER
   Angela D. McCurry moves for leave to proceed in forma
pauperIS.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
Case: 13-3014   Document: 7   Page: 2   Filed: 11/07/2012




ANGELA MCCURRY V. DOJ                                 2


                                FOR THE COURT


                                /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk
s21